Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 1 of 118




                     EXHIBIT
                        4
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 2 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 3 of 118




                     EXHIBIT
                        5
          Case
           Case19-03452
                15-30781 Document
                          Document1-9
                                    61 Filed
                                        FiledininTXSB
                                                  TXSBon
                                                       on05/03/19
                                                          05/08/15 Page
                                                                    Page41ofof118
                                                                               9



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                        ENTERED
                                                                                                             05/11/2015
IN RE:                                                    §
HASSELL 2012 JOINT VENTURE AND                            §        CASE NO: 15-30781
SPRINGWOODS JOINT VENTURE                                 §
       Debtor(s)                                          §
                                                          §        CHAPTER 7

                                        MEMORANDUM OPINION

           On February 5, 2015, R. Hassell Holding Company Inc. (“R. Hassell”1) filed an

involuntary petition against “Hassell 2012 Joint Venture and Springwoods Joint Venture.”

Unlike a typical involuntary petition that is filed by one or more creditors, the petition was filed

by R. Hassell in its capacity as a general partner of the alleged debtor.                        See 11 U.S.C.

§ 303(b)(3)(A), allowing a petition against a partnership to be filed by “fewer than all of the

general partners in such partnership.”

           James C. Hassell, Hassell Construction Co., Inc., and Hassell Management Services,

L.L.C. filed a motion to dismiss the involuntary petition. The disputing parties cannot agree on

whether (i) there is a single entity comprising the activities of Hassell 2012 Joint Venture and of

Springwoods Joint Venture; (ii) there is2 a general partnership comprising the activities of

Hassell 2012 Joint Venture; or (iii) there is a general partnership comprising the activities

concerning the installation of improvements at a Springwoods project.

           The parties have requested the Court issue a narrow ruling on the second question set

forth above: Is there a general partnership comprising the activities of Hassell 2012 Joint

Venture? If the Hassell 2012 Joint Venture is not a partnership, then the involuntary petition


1
    This is a dispute between Hassell family members and entities owned by members of the Hassell family.
2
 The Court does not address whether the Hassell 2012 Joint Venture has been dissolved. Whether the entity has
been dissolved may be an issue for another day.


1/9
        Case
         Case19-03452
              15-30781 Document
                        Document1-9
                                  61 Filed
                                      FiledininTXSB
                                                TXSBon
                                                     on05/03/19
                                                        05/08/15 Page
                                                                  Page52ofof118
                                                                             9



must be dismissed. If the Hassell 2012 Joint Venture is a partnership, then the partnership must

be given an opportunity to contest the involuntary petition.

        Because the Hassell 2012 Joint Venture constitutes a general partnership under Texas

law, the Court does not dismiss the petition at this time.

                                          Procedural Posture

        On February 5, 2015, R. Hassell Holding Co., Inc. (“RHCI”) filed an involuntary chapter

11 petition against Hassell 2012 Joint Venture and Springwoods Joint Venture. (ECF No. 1).

RHCI is an entity owned by Royce Hassell, the oldest son of James C. Hassell. (ECF No. 9 at

2). The Hassell and Springwoods joint ventures were formed between RHCI, and two family

owned companies, Hassell Construction Co., Inc. (“HCCI”), and Hassell Management Services,

L.L.C. (“HMS”).

        On February 25, 2015, James C. Hassell, HCCI, and HMS (collectively, “Movants”) filed

a motion to dismiss the case pursuant to 11 U.S.C. §§ 303(b) and 707(a) and Fed. R. Civ. P.

12(b)(6). (ECF No. 22). Movants alleged that Debtors were merely joint ventures, not true

partnerships, and did not satisfy the standing requirements of § 303(b). They further alleged that

the bankruptcy filing was in bad faith.

        On March 25, 2015, the Court held a hearing on whether a partnership existed as of the

petition date. At the conclusion of the hearing, the parties requested the Court issue a ruling on

the narrow issue of whether the Hassell 2012 Joint Venture was a partnership as of the petition

date.   After receiving additional briefing on the issue, the Court took the matter under

advisement.




2/9
       Case
        Case19-03452
             15-30781 Document
                       Document1-9
                                 61 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on05/03/19
                                                       05/08/15 Page
                                                                 Page63ofof118
                                                                            9



                         The Formation of Hassell 2012 Joint Venture

       There is no true dispute that the Hassell 2012 Joint Venture was formed. There is an

executed joint venture agreement, the parties operated under the joint venture agreement,

accounted for the joint venture agreement, and obtained relief in State Court (a referral to

arbitration) under the joint venture agreement. The issue is whether the joint venture constitutes

a general partnership.

       On July 1, 2012, RHCI, HCCI, and certain entities controlled by Royce Hassell entered

into a “Construction Joint Venture Agreement.” (ECF No. 22-1). The essential elements of the

Construction Joint Venture Agreement are as follows:

   •   The venture was formed for the purpose of performing public and private sector

       construction projects. With the written consent of the venturers, new projects would be

       included from time-to-time.

   •    HCCI would receive 75% of all profits and the R. Hassell entities would receive 25% of

       all profits.

   •   HCCI would bear 75% of all losses and the R. Hassell entities would bear 25% of all

       losses, per paragraph 5(a) of the agreement. Paragraph 12 later states that losses would

       be borne equally by the parties. This inconsistency is not relevant to this Memorandum

       Opinion.

   •   HCCI would provide 75% of all required capital and the R. Hassell entities would

       provide 25% of all required capital.

   •   All parties would execute appropriate indemnities and agreements with surety bond

       companies.




3/9
        Case
         Case19-03452
              15-30781 Document
                        Document1-9
                                  61 Filed
                                      FiledininTXSB
                                                TXSBon
                                                     on05/03/19
                                                        05/08/15 Page
                                                                  Page74ofof118
                                                                             9



    •   All decisions would be made by mutual agreement; in the absence of an agreement on a

        course of conduct, disputes would be resolved by arbitration.

    •   Books and records would be maintained by one of the venturers; the books and records

        would be open for inspection by all venturers.

    •   The venture would not file its own tax returns.

    •   The venturers had a duty to disclose opportunities to each other, and no venturer could

        take venture opportunities for its own benefit.

        Like most family disputes, context matters. At the time that the Joint Venture Agreement

was executed, the venturers had two major considerations. First, public sector construction work

had slowed considerably in the greater Houston area. The parties to the joint venture saw

various business benefits from combining their resources. This factor militates towards giving

credence to the traditional view of partnership formations based on joint efforts to produce

operating profits.3     Second, Royce Hassell was recovering from a life threatening illness.

Royce’s father, and his siblings, wanted to make accommodations for Royce during his period of

recovery. This laudable factor militates against a strict application of partnership formations.

          In viewing the evidence before the Court, it is apparent that these were substantial

businesses, with large capital investments, professional operations, and capable managers.

Although familial love may have been a motivating factor, the result was a traditional business

operation.




3
  At common law, an essential element of a partnership or a joint venture was a “community of interest in the
venture.” Baskin v. Mortgage and Trust, Inc., 837 S.W.2d 743, 747 (Tex. App. 1992). A community of interest is
defined as “a commonly shared incentive between the parties as to the progress and goals of the joint venture [or
partnership.]” Varosa Energy, Ltd. v. Trippelhorn, 2014 WL 1004250 at *4 (Tex. App. Mar. 13, 2014).


4/9
        Case
         Case19-03452
              15-30781 Document
                        Document1-9
                                  61 Filed
                                      FiledininTXSB
                                                TXSBon
                                                     on05/03/19
                                                        05/08/15 Page
                                                                  Page85ofof118
                                                                             9



                                       HCCI Accounting Reports

        The nature of the entity as a professional business rather than a limited family venture

can be seen through records produced by HCCI. HCCI produces an annual audit. (Pet. Ex. 42).

Although the audits were prepared by an outside accountant, the audits are statements made by

HCCI’s management. The audits shed a great deal of light, adverse to HCCI, on the factors

established by the Texas Business Organization Code.

        The accounting firm that prepared the annual audits is Morris, Ligon & Rodriguez. Mr.

Ligon testified about the audit and the auditing process. He is a highly credible witness4. The

information in the audit was presented to Mr. Ligon by HCCI management, and was confirmed

by Mr. Ligon through the firm’s auditing procedures. Typically the audit was unqualified,

although the audit was qualified in one year because the auditors could not obtain confirming

information from R Hassell. Because the information in the audit is being used in a manner

adverse to HCCI, the absence of confirmation by R Hassell does not affect this decision.

        The Court focuses on the audited financial statements for the year ended June 30, 2014.

In the related party transactions portion of the audit, HCCI states the following:

    •   On July 1, 2012, HCCI entered into a joint venture agreement with R. Hassel.

    •   The joint venture agreement provides for a 75%/25% sharing of profits.

    •   The joint venture agreement provides for an equal sharing of losses.

    •   The joint venture agreement provides for the allocation of overhead expenses by the

        venturers to the venture.

    •   The joint venture agreement provides for the allocation of equipment expenses “in

        accordance with sound accounting practices.”
4
  Mr. Ligon concluded that—under applicable accounting standards—no partnership was formed. Although the
Court credits Mr. Ligon’s knowledge on this issue, the conclusion carries no weight on whether a partnership was
formed under Texas law.


5/9
        Case
         Case19-03452
              15-30781 Document
                        Document1-9
                                  61 Filed
                                      FiledininTXSB
                                                TXSBon
                                                     on05/03/19
                                                        05/08/15 Page
                                                                  Page96ofof118
                                                                             9



    •   The joint venture was terminated on July 17, 2013, but contracts that were in existence as

        of July 17, 2013 will continue to be treated as joint venture contracts.

(Pet. Ex. 42, p. 14.)

                             Legal Standards for Formation of a Partnership

        Under Texas statutes, “an association of two or more persons to carry on a business for

profit as owners creates a partnership.” Ingram v. Deere, 288 S.W. 3d 886 (Tex. 2009). The

Texas Business Organizations Code establishes five basic “Rules for Determining if Partnership

is Created” that measure whether an association has been formed to carry on a business for profit

as owners:

        (1) receipt or right to receive a share of profits of the business;

        (2) expression of an intent to be partners in the business;

        (3) participation or right to participate in control of the business;

        (4) agreement to share or sharing:

                (A) losses of the business; or

                (B) liability for claims by third parties against the business; and

        (5) agreement to contribute or contributing money or property to the business.

Tex. Bus. Org. Code § 152.052(a).

        Section 152.052(b) sets forth that no one factor out of an enumerated list is dispositive of

whether a partnership exists. Section 152.052(c) states that an agreement to share losses is not

necessary to establish a partnership. Tex. Bus. Org. Code § 152.052.

        Despite the family ties, the facts of this case unambiguously establish the existence of a

general partnership under Texas law.




6/9
      Case 19-03452
        Case 15-30781Document 1-961 Filed
                       Document      FiledininTXSB
                                               TXSBonon05/03/19
                                                        05/08/15 Page
                                                                  Page107 of
                                                                          of 118
                                                                             9



The First Factor: Profit Sharing

       Although profit sharing was a common law requirement for the establishment of a

general partnership, profit sharing is not a requirement for the establishment of a general

partnership under Texas statutory law. Ingram v. Deere, 288 S.W. 3d 886, 896 (Tex. 2009).

Nevertheless, profit sharing (along with control over the affairs of the business) is one of the two

most important elements to be considered. Id.

       In this case, profit sharing is firmly established. It was required by the terms of the joint

venture agreement, and recognized in the audit report.

       This factor weighs heavily in favor of a partnership finding.

The Second Factor: Expression of Intent

         This factor is neutral to slightly negative with respect to whether a partnership was

formed. When analyzing intent to form a partnership under the statute, courts should review the

putative partners’ speech, conduct, and writings. Inrgram v. Deere, 288 S.W.3d 886, 899 (Tex.

2009). Evidence of expressions of intent may include the parties’ statements that they are

partners, holding the other party out as a partner, or business letterhead or nameplates. Id. at

900. Although the parties used the term “Joint Venture” when drafting their written agreements

amongst themselves, they informed third parties that when they engaged in a contract, they

would receive the devoted services of both R. Hassel and HCCI. The joint venture did not file an

information return for a partnership with the Internal Revenue Service.         The Third Factor:

Participation or Right to Participate in Control of Business

       This factor favors the finding that a partnership was formed. The right to control a

business means the right to make executive decisions. Ingram, 288 S.W.3d at 901. Mutual

access to the business’s books and records can be indicative of control. Tierra Sol Joint Venture




7/9
      Case 19-03452
        Case 15-30781Document 1-961 Filed
                       Document      FiledininTXSB
                                               TXSBonon05/03/19
                                                        05/08/15 Page
                                                                  Page118 of
                                                                          of 118
                                                                             9



v. City of El Paso, 155 S.W.3d 503, 508 (Tex. App. 2004). Paragraph 8 of the executed Joint

Venture Agreement provides that all “decisions, commitments, agreements, undertakings,

understandings, or other matters pertaining to the performance of the Construction Contract shall

be mutually agreed upon by” the representatives of HCCI and of R. Hassel. The Joint Venture

Agreement plainly contemplates that the right to make executive decisions would be shared

between the parties. In addition, the Joint Venture Agreement stated that “[a]ll records of the

Joint Venture shall be open for inspection of either Joint Venturer at all reasonable times.” (ECF

No. 22-1 at 3).

The Fourth Factor: Agreement to Share in Losses and Liabilities to Third Parties.

       At common law, an agreement to share losses was necessary for the formation of a

partnership. Ingram, 288 S.W.3d at 902. Under the modern statute such an agreement is not

necessary. Nevertheless, the Joint Venture agreement specifically provides for the sharing of

any losses. This factor favors a finding that a partnership was formed. Paragraph 12 of the

written joint venture agreement provides, “[i]f the performance of the Construction Contract

results in a loss, the Joint Venturers shall be obligated equally for such loss.” (ECF No. 22-1 at

3).. Paragraph 15 further requires reimbursement by one Joint Venturer to the other for expenses

incurred.

The Fifth Factor: Contribution of Money or Property

       This factor disfavors a finding that a partnership was formed. Although each of the

venturers allowed their equipment to be used, the use was compensated at fair market rates.

Although HCCI bonding capacity was used, it was compensated at normal rates. There is scant

evidence that either side contributed anything of value without expecting direct compensation.




8/9
      Case 19-03452
        Case 15-30781Document 1-961 Filed
                       Document      FiledininTXSB
                                               TXSBonon05/03/19
                                                        05/08/15 Page
                                                                  Page129 of
                                                                          of 118
                                                                             9



                                          Conclusion

       Although no one factor is dispositive in determining the existence of a partnership, the

two most important factors are (i) whether profit sharing exists; and (ii) whether joint control

exists. Ingram v. Deere, 288 S.W. 3d 886, 896 (Tex. 2009) (citing Tex. Rev. Civ. Stat. art.

6132b-2.03 Comments of the Bar Committee). These factors are unambiguous. Indeed, the

evidence is abundantly clear that the venturers shared control for the intended purpose of sharing

profits from their ventures.

       Having considered the factors set forth in the Texas Business Organization Code, the

Court concludes that the relationship created in the July 1, 2012 Construction Joint Venture

Agreement is a general partnership under Texas law.

       An involuntary bankruptcy petition may be filed against the partnership. The partnership

may respond.

       The Court does not express a view as to whether or when the partnership commenced a

dissolution.

       SIGNED May 8, 2015.


                                                ___________________________________
                                                            Marvin Isgur
                                                UNITED STATES BANKRUPTCY JUDGE




9/9
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 13 of 118




                     EXHIBIT
                        6
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 14 of 118
                                                                           1


1                    IN THE UNITED STATES BANKRUPTCY COURT

2                      FOR THE SOUTHERN DISTRICT OF TEXAS

3                                HOUSTON DIVISION

4      IN RE:                        §    CASE NO. 18-31189-H1-7
                                     §    HOUSTON, TEXAS
5      HASSELL 2012 JOINT VENTURE,   §    FRIDAY,
                                     §    MARCH 9, 2018
6                     DEBTOR.        §    11:00 A.M. TO 11:19 A.M.
       ***********************************************************
7      R. HASSELL AND COMPANY, INC. §     CASE NO. 18-3042-H1-ADV
                                     §    HOUSTON, TEXAS
8      VERSUS                        §    FRIDAY,
                                     §    MARCH 9, 2018
9      HASSELL CONSTRUCTION, INC.    §    11:00 A.M. TO 11:19 A.M.

10
                            EMERGENCY MOTION HEARING
11                          (TELEPHONIC CONFERENCE)

12                     BEFORE THE HONORABLE MARVIN ISGUR
                         UNITED STATES BANKRUPTCY JUDGE
13

14

15           APPEARANCES:                         SEE NEXT PAGE

16

17

18

19

20                          TRANSCRIPTION SERVICE BY:

21                    JUDICIAL TRANSCRIBERS OF TEXAS, LLC
                            935 ELDRIDGE ROAD, #144
22                          SUGAR LAND, TEXAS 77478
                     Tel: 281-277-5325 ▼ Fax: 281-277-0946
23                        www.judicialtranscribers.com

24
             Proceedings recorded by electronic sound recording;
25              transcript produced by transcription service.




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 15 of 118
                                                                           2


1                                 APPEARANCES:
                           (APPEARING TELEPHONICALLY)
2

3      FOR R. HASSELL BUILDERS,
       ET AL:                             LEONARD H. SIMON, ESQ.
4                                         ROBERT PENDERGRAFT, ESQ.
                                          PENDERGRAFT & SIMON, LLP
5                                         THE RIVIANA BUILDING
                                          2777 ALLEN PARKWAY, SUITE 800
6                                         HOUSTON, TEXAS 77019
                                          713-737-8207
7
       FOR THE MOVANTS:
8      R. HASSELL AND COMPANY;
       R. HASSELL BUILDERS;
9      R. HASSELL HOLDING COMPANY;
       GR GROUP RESOURCES;
10     ROYCE HASSELL; AND
       SYLVIA HASSELL:                    DERRICK CARSON, ESQ.
11                                        JONATHAN PELAYO, ESQ.
                                          CHRISTIAN PEREZ, ESQ.
12                                        LOCKE LORD, LLP
                                          JPMORGAN CHASE TOWER
13                                        600 TRAVIS
                                          HOUSTON, TEXAS 77002
14                                        713-226-1200

15     FOR THE MOVANTS:
       HASSELL CONSTRUCTION CO.;
16     HASSELL MANAGEMENT SERVICES;
       JAMES C. HASSELL;
17     INTERVENORS: PHILIP HASSELL;
       MICHAEL HASSELL;
18     SEAN HASSELL; JASON HASSELL;
       AND MICHAEL HASSELL, TRUSTEE
19     OF JAMES C. HASSELL
       INTERVIVOS TRUST:                  BOGDAN RENTEA, ESQ.
20                                        RENTEA & ASSOCIATES
                                          700 LAVACA, SUITE 1400
21                                        AUSTIN, TEXAS 78701
                                          512-472-6291
22
                                          RON SATIJA, ESQ.
23                                        HAJJAR PETERS, LLP
                                          3144 BEE CAVES ROAD
24                                        AUSTIN, TEXAS 78746
                                          512-637-4956
25




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 16 of 118
                                                                             3


1             HOUSTON, TEXAS; FRIDAY, MARCH 9, 2018; 11:00 A.M.

2                            (TELEPHONIC CONFERENCE)

3                    THE COURT:    All right.   Good afternoon.     We are

4      here for a telephonic hearing on an emergency basis in a

5      recently-filed involuntary petition in a removed adversary

6      proceeding.    The involuntary is Hassell 2012 Joint Venture,

7      18-31189.    The Adversary Proceeding is R. Hassell and

8      Company, Inc. versus Hassell Construction, Inc., 18-3042.

9                    We’ll take appearances on the telephone.         We have

10     no appearances in court, as expected.         If you wish to

11     appear, please press five star on your phone.           If you’re

12     just observing, you don’t need to press anything.

13                   Mr. Simon?

14                   MR. SIMON:    Leonard Simon, S-I-M-O-N, along with

15     my partner, Robert Pendergraft.

16                   MR. PENDERGRAFT:    Good morning, Your Honor.

17                   THE COURT:    Good morning.    From 713-238-3612.

18                   MR. CARSON:   Also on the call, Your Honor,

19     is Derrick Carson from Locke Lord, with my partner,

20     Jonathan Pelayo and Christian Perez.

21                   THE COURT:    And who do you represent, Mr. Carson?

22                   MR. CARSON:    We represent, Your Honor, the

23     Movants but not in this proceeding.         We represent them in

24     the State Court action and all through the arbitration.

25                   THE COURT:    And who would that be, who’s the




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 17 of 118
                                                                           4


1      Movant?

2                   MR. CARSON:    Sure.   R. Hassell and Company;

3      R. Hassell Builders; R. Hassell Holding Company, GR Group

4      Resources, LLP.

5                   THE COURT:    Thank you.

6                   MR. CARSON:    And also Sylvia Hassell and

7      Royce Hassell.

8                   THE COURT:    Thank you.    Mr. Rentea?

9                   MR. RENTEA:    (No verbal response).

10                  THE COURT:    Mr. Rentea?

11                  MR. RENTEA:    Your Honor, good morning.       This

12     is Bogdan Rentea representing the moving parties:

13     Hassell Construction Company, Inc.; Hassell Management

14     Services; James C. Hassell; and Intervenors, Philip Hassell,

15     Michael Hassell, Sean Hassell (phonetic), Jason Hassell and

16     Michael Hassell, as the Trustee of the James C. Hassell

17     Intervivos Trust.

18                  THE COURT:    Thank you.    And from an Austin area

19     code, it’s 512-637-4956.

20                  MR. SATIJA:    Your Honor, this is Ron Satija and I

21     represent -- S-A-T-I-J-A -- and I represent the same parties

22     as Mr. Rentea.

23                  THE COURT:    All right.    So, Mr. Satija, what are

24     you trying to accomplish with the involuntary bankruptcy

25     filing?




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 18 of 118
                                                                           5


1                   MR. SATIJA:    Your Honor, so obviously you’ve been

2      through the whole, you know, previous --

3                   THE COURT:    Yeah.   Mr. Satija.

4                   MR. SATIJA:    -- involuntary case and --

5                   THE COURT:    Mr. Satija, what are you trying to

6      accomplish with the involuntary bankruptcy filing?

7                   MR. SATIJA:    Your Honor, there is -- right now we

8      have a partner who has --

9                   THE COURT:    Mr. Satija?

10                  MR. SATIJA:    Yes.

11                  THE COURT:    Listen to my question.

12                  MR. SATIJA:    Yes.

13                  THE COURT:    What are you trying to accomplish

14     with the involuntary bankruptcy filing?

15                  MR. SATIJA:    We are trying to bring before this

16     Court a situation where there is property of the Estate that

17     needs to be administered by a bankruptcy court.

18                  THE COURT:    All right.    Then is -- in the

19     adversary proceeding, that property is going to be the

20     collection of the arbitration award, right?

21                  MR. SATIJA:    Yes, Your Honor --

22                  THE COURT:    Okay.

23                  MR. SATIJA:    -- as well as --

24                  THE COURT:    Okay.

25                  MR. SATIJA:    I mean, with clarification and --




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 19 of 118
                                                                           6


1                   THE COURT:    So, Mr. Rentea --

2                   MR. SATIJA:    -- once we --

3                   THE COURT:    So, Mr. Rentea, are --

4                   MR. SATIJA:    -- clarified and clarified --

5                   THE COURT:    Mr. Rentea, is your client prepared

6      to deposit the money into the Court’s Registry so that we

7      can administer it and prepared to release the liens in

8      accordance with the arbitration award?

9                   MR. RENTEA:    Only that portion that we believe is

10     an uncontested amount of profits owed to one of the partners

11     by the Partnership.

12                  THE COURT:    No.   It all comes in, right?      And

13     then --

14                  MR. RENTEA:    Excuse me?

15                  THE COURT:    If what’s going to happen is: we’re

16     going to have an involuntary proceeding to figure out how to

17     allocate it, then the Judgment and the arbitration award

18     needs to be paid or else let’s go to the State Court so that

19     it can be paid and I’ll order it all to come into here to

20     the Registry.

21                  But why wouldn’t we at least collect it all if

22     the goal is what I was told by Mr. Satija?          The money all

23     has to come in, right?

24                  MR. RENTEA:    Correct, there’s currently an

25     amount.




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 20 of 118
                                                                               7


1                    THE COURT:    Then -- and just -- then --

2                    MR. RENTEA:    However, Judge, that it’s

3      undisputed --

4                    THE COURT:    I don’t care what’s disputed.

5                    MR. RENTEA:    -- that income is.

6                    THE COURT:    I don’t care what’s disputed or

7      undisputed.    I have an arbitration award.       If that gets

8      confirmed, it’s all undisputed.        If you want to dispute it,

9      go dispute it.

10                   But if the purpose of the involuntary is to see

11     that the money is allocated outright, then why wouldn’t we

12     either get the money deposited into our Registry for the

13     full amount of the arbitration award or let the State Court

14     decide what to do with the arbitration award and then have

15     all the money put into the Court’s Registry?            It looks to me

16     like that the fiduciaries to this Estate who are alleging

17     that they are partners are trying not to collect the money

18     into the Estate, not the other way around.          And Mr. Satija

19     told me the right thing: he’s trying to get money into the

20     Estate.    Let’s get it in.

21                   MR. SATIJA:    Your Honor, Ron Satija again for the

22     Movants.    But the amount, as we speak, is incorrect.          There

23     is an undisputed amount but there’s also a disputed amount

24     and --

25                   THE COURT:    There is an arbitration award.




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 21 of 118
                                                                             8


1                   If you don’t think it ought to be confirmed, why

2      isn’t the State Court going to decide that question?            And

3      why in the world are you arguing, Mr. Satija, if you’re

4      representing a partner of the Partnership, that the

5      Partnership shouldn’t collect more, not less?           Let’s be

6      careful about what position you’re taking.

7                   MR. SATIJA:    No, no, no.    And I do understand

8      that, Your Honor.     The problem at that point is that the

9      arbitrators have decided -- and the math is completely

10     incorrect in the arbitration award and obviously

11     Mr. Rentea can address that, you know, more clearly than I

12     can but --

13                  THE COURT:    Why is he capable --

14                  MR. SATIJA:    -- if there is --

15                  THE COURT:    What is Mr. Rentea incapable of doing

16     that to the State Court?

17                  MR. SATIJA:    I think there’s --

18                  THE COURT:    Mr. Rentea, why can’t you do that at

19     the State Court?

20                  MR. RENTEA:    Well, we can do it in State Court,

21     but I just thought that once a bankruptcy was filed, the

22     proper place to have all issues addressed was in Bankruptcy

23     Court, not bring you a decision from a state court.

24                  THE COURT:    Well, I appreciate that courtesy and

25     I don’t need it.     I’ll remand the case, if that’s why we did




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 22 of 118
                                                                           9


1      it.     Let’s let the State Judge decide what should happen.

2      And then I agree with you that if we have -- if the money

3      belongs to the Joint Venture, whatever gets collected gets

4      deposited into the Registry until we figure out if we’re

5      going to have a Joint Venture case or not.          We’ll figure out

6      later whether we have a Joint Venture case.

7                    Why shouldn’t I remand if the only reason you did

8      that was out of courtesy to me?

9                    MR. SATIJA:    Your Honor, I mean --

10                   THE COURT:    All right.

11                   MR. SATIJA:    -- I wouldn’t say it’s out of

12     courtesy.    I would say there’s 4.9 -- this is Mr. Satija

13     again, I apologize.      There’s $4.9 million that is supposedly

14     owed in partnership profits to the Royce Hassell entities

15     and what the arbitrator doesn’t address at all is that means

16     that there’s essentially $15 million owed to the Hassell

17     Construction Company and the removing party entities.

18                   THE COURT:    Yes, so why would you --

19                   MR. SATIJA:    And that’s an issue --

20                   THE COURT:    Tell me again --

21                   MR. SATIJA:    -- the bankruptcy --

22                   THE COURT:    Tell me again why, as a partner of

23     this entity, would you want to argue that it should collect

24     less?

25                   MR. SATIJA:    No.   If there’s $20 million owed,




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 23 of 118
                                                                           10


1      then I’m arguing that there’s money out there to be

2      collected, there’s more money --

3                   THE COURT:    Well, all that’s in there --

4                   MR. SATIJA:    -- out there.

5                   THE COURT:    All that’s in there that needs to be

6      paid over right now is a million-two and release the liens.

7                   If everybody’s agreeing it’s at least a million-

8      two, doesn’t that just resolve it?        I’ll keep it, you put

9      the money here in the Registry.

10                  MR. SATIJA:    Mr. Rentea, what is the amount

11     that’s undisputed?

12                  MR. RENTEA:    Your Honor, Bogdan Rentea.

13     Your Honor, there’s not a million-two owed.           The arbitrators

14     netted out amounts owed and came up with the $1.2 million.

15                  THE COURT:    Right.

16                  MR. RENTEA:    We believe that if the proper

17     profits are calculated, we are owed half a million dollars

18     on a net basis.

19                  THE COURT:    I understand that.

20                  MR. RENTEA:    That’s the profit of --

21                  THE COURT:    Go litigate that.

22                  But way are you bringing it to me?

23                  MR. RENTEA:    Because once the Petition was filed,

24     I thought that this core proceeding should be in front of

25     you versus staying in State Court.        That’s --




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 24 of 118
                                                                           11


1                   THE COURT:    Okay.   Well, that’s wrong.       I’m

2      remanding.

3                   MR. RENTEA:    -- what our (indiscernible).

4                   THE COURT:    If that’s the reason, then I’m

5      remanding.

6                   MR. SATIJA:    Your Honor, this is Mr. Satija

7      again.   You know, it’s -- my feeling is that -- and the

8      reason that we filed the bankruptcy is that there’s an issue

9      here where there is -- a partner is filing an involuntary to

10     determine and to -- essentially to dissolve a partnership,

11     to determine the Partnership assets.         We do have an

12     arbitration award, but the arbitration award shouldn’t

13     necessarily be the guiding light.        It shouldn’t necessarily

14     be the loadstone as far as where that’s heard, whether

15     that’s heard in the State Court or whether it’s heard in the

16     Federal Court.

17                  Our feeling is: we have an estate, the Estate has

18     certain assets, that we satisfy the Section 303(b)(3)(A)

19     criteria and, you know, those assets -- you know, they’re

20     undisputed that we don’t have a problem with or happily can

21     come into this Court, and then this Court can make a

22     determination, which it’s in the best position to do, as to

23     what the remaining assets of the Bankruptcy Estate are.

24                  THE COURT:    So let me ask you once again because

25     that’s a different answer than where we started.




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 25 of 118
                                                                           12


1                   What was the purpose of the filing of the

2      Involuntary Petition, what are you trying to accomplish?            If

3      what you’re trying to accomplish is to --

4                   MR. SATIJA:    Filing the Involuntary --

5                   THE COURT:    If what you’re trying to accomplish

6      is to minimize money into the Estate, tell me that.           But if

7      you’re trying to maximize money into the Estate, we should

8      remand.

9                   What are you trying to do?

10                  MR. SATIJA:    We’re trying to determine the

11     correct amount of money into the Estate, Your Honor.

12                  THE COURT:    No, you’re not.

13                  MR. SATIJA:    What -- I would --

14                  THE COURT:    Why would you file -- why would you

15     bother to file an involuntary to figure out the correct

16     amount of money?     I asked not why you remanded it -- why you

17     removed the adversary.      I asked why you filed the

18     involuntary.

19                  Why did you file the involuntary?

20                  MR. SATIJA:    We filed the involuntary because

21     under 303, a partner has a right to file the involuntary to

22     basically determine the debts and assets of the Partnership

23     and make a proper distribution when there’s no authority to

24     file a voluntary case.

25                  THE COURT:    That’s telling me a legal basis on




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 26 of 118
                                                                           13


1      which it was legal to file it.        It doesn’t tell me why you

2      filed it.

3                    Did you file it to minimize of to maximize the

4      money coming into the Estate or neither one?

5                    MR. SATIJA:    Well, I mean, once the bankruptcy is

6      filed and all the assets are determined, it’s -- I don’t

7      know that it’s a question of minimization or maximization.

8      It’s a question of paying the creditors, and the creditors

9      will get paid the amount that they deserve from the

10     Bankruptcy Estate.     That’s --

11                   THE COURT:    So why did you file the involuntary

12     bankruptcy, what is the -- what are you trying to

13     accomplish?

14                   MR. SATIJA:    We’re trying to accomplish having

15     the Court that has -- that’s a proper court for jurisdiction

16     over the dissolution of the Partnership essentially, to

17     essentially dissolve the Partnership, determine the correct

18     assets and debts of the Partnership, get everybody paid and

19     on their merry way.

20                   THE COURT:    And why shouldn’t we allow the State

21     Court to determine how much is owed under the arbitration

22     award?

23                   MR. SATIJA:    In connection with the filing of

24     this case, Your Honor, I think it’s allowable to remove the

25     case, you know, and there’s not an emergency.           I mean,




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 27 of 118
                                                                           14


1      that’s one thing that I do want to address here.

2                   THE COURT:    Well, why did you wait until the --

3                   MR. SATIJA:    In any --

4                   THE COURT:    -- day before the hearing to file it?

5                   MR. SATIJA:    -- situation I --

6                   THE COURT:    Why did you wait till the day before

7      the hearing to file this?       You’ve known about it for a long

8      time.   You waited till the day before to file it.

9                   Why did you do that?

10                  MR. SATIJA:    This is the reason, Your Honor --

11                  THE COURT:    Okay.

12                  MR. SATIJA:    -- that waited until the day

13     before --

14                  THE COURT:    Okay.

15                  MR. SATIJA:    -- is that there’s 90 days after an

16     arbitration award is entered to dispute the finding of the

17     Court and we’re -- we -- yesterday was the 91st day and that

18     means that there was some -- there’s some debts that we’re

19     disputing obviously from the arbitration award but there are

20     some debts that are undisputed.         They filed a motion to

21     confirm the award.     We filed a motion to vacate or modify.

22     And so obviously their -- they think that some of those

23     debts are undisputed since they’re filing a motion to

24     confirm it, and we are not disputing certain of those debts.

25     So yesterday is the day that --




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 28 of 118
                                                                            15


1                   THE COURT:    The arbitration award has nothing to

2      do on its face with the debts of Hassell 2012 Joint Venture.

3      It has to do --

4                   MR. SATIJA:    Your Honor, it’s also --

5                   THE COURT:    -- with an award --

6                   MR. SATIJA:    -- that if we’re going to satisfy --

7      I think it’s 303(h) that says the business is not paying its

8      debts, its undisputed debts -- the previous case was

9      dismissed.    The previous bankruptcy case was dismissed

10     because there -- you know, there were undisputed debts.

11                  Here there are undisputed debts and it gives us

12     the mechanism under 303 to file it --

13                  THE COURT:    Yeah, I’m not --

14                  MR. SATIJA:    -- and that has happened.

15                  THE COURT:    I am not today going to dismiss --

16                  MR. SATIJA:    And the reason that I say that

17     there’s no emergency or that the emergency is minimal is

18     because when I normally see these situations, Your Honor,

19     it’s filed at the last minute, a jury is impaneled,

20     witnesses are coming in from other jurisdictions.           And in

21     this case, we have a bench trial and it’s purely on the

22     Record with no witnesses.

23                  So, I mean, for Mr. Simon, you know, to file

24     this, you know, on such a quick turnaround basis and not

25     give us the ability to respond with due process and make




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 29 of 118
                                                                           16


1      these arguments, you know, in the Bankruptcy Court, there is

2      not an emergency.     The Court can easily -- the State Court,

3      if it hears it in a week or if it hears it in a month, it’s

4      not going to make that much of a difference.

5             And Mr. Simon contended in his Motion that there’s

6      some issue with refinancing of his client’s homestead and,

7      Your Honor, we’ve not been approached to release the lien to

8      have a refinance for the homestead.        And obviously any

9      creditor goes through that analysis, you know.          In Texas, if

10     somebody wants the lien released on their homestead to

11     refinance it, of course we have to look into it and do that.

12                  THE COURT:    Well, I’ll give you --

13                  MR. SATIJA:    I’ll --

14                  THE COURT:    I will give the responding parties in

15     the arbitration an option: I’m either going to remand the

16     case, or the liens will be released and the funds that are

17     ordered by the arbitration award, which is about a million-

18     two, will be deposited into the Registry.

19                  What do you want?

20                  MR. SATIJA:    May I ask a question before

21     answering?

22                  THE COURT:    Sure.

23                  MR. SATIJA:    If it turns out that the award goes

24     the other way and the liens are valid, then wouldn’t that be

25     something that this Court should determine and be able to




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 30 of 118
                                                                            17


1      then collect on the liens?       I mean, I feel like we’re taking

2      away property of the Estate at that point.

3                   THE COURT:    No problem.    I’m happy to --

4                   MR. SATIJA:    To those liens.

5                   THE COURT:    I am happy to remand.

6                   MR. SATIJA:    We would be happy to release the

7      liens on Mr. Simon’s client’s homestead, of course.

8                   THE COURT:    I’m happy to remand.

9                   Would you like to comply with the arbitration

10     award by releasing the liens and depositing the funds into

11     the Court’s Registry or have the case remanded?           I’m very

12     familiar with this case.      It should never have occurred.

13                  Now which do you all want to do?

14                  MR. SATIJA:    I’ll defer to Mr. Rentea on that and

15     to the client, Your Honor.

16                  THE COURT:    Mr. Rentea?

17                  MR. RENTEA:    Remand.     Would remand.   There’s no

18     $1.2 million to deposit, Your Honor.

19                  THE COURT:    All right.    The case is remanded.

20                  I find this case was removed in bad faith, never

21     should have been removed.       It was -- you all waited, you

22     removed it till the day before to avoid the State Court

23     hearing and there’s absolutely no reason why it should be

24     heard in the Bankruptcy Court.

25                  The issue for the Bankruptcy Court is: whether




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 31 of 118
                                                                            18


1      the proceeds of the arbitration award, which are not made in

2      the name of Hassell 2012 Joint Venture, should come into

3      Hassell 2012 Joint Venture?

4                    As to whether or not the bankruptcy case ought to

5      be dismissed, Mr. Simon, I’ll let you address that but I

6      don’t see an emergency on that question and I’m inclined for

7      that just to come up in the ordinary course.

8                    MR. SIMON:   Well, Your Honor, if that’s your

9      decision on that, I’m going to defer to you on it.           We do

10     want the case remanded.      We want to go forward with our

11     hearing.     Hopefully we can still go forward with it today at

12     1:30.

13                   THE COURT:   All right.    We’ll enter the Order

14     right away.     I’m going to remand the case.       I will carry the

15     Joint Venture to allow an ordinary response to be filed and

16     we’ll determine whether to dismiss it, not on an emergency

17     basis.

18                   Adversary 18-3042 is remanded.       I don’t want to

19     see more games like this.

20                   MR. SIMON:   Your Honor, what about sanctions for

21     bad faith removal?

22                   THE COURT:   Well, that’s not going to happen

23     today.     There’s no emergency on that.

24                   MR. SIMON:   Okay.

25                   THE COURT:   All right.




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 32 of 118
                                                                           19


1                    MR. SIMON:   All right.     That’s fine.

2                    THE COURT:   We’re in adjournment.

3                    MR. SIMON:   Thank you.

4             (These proceedings concluded at 11:19 a.m.)

5                                    * * * * *

6                    I certify that the foregoing is a correct

7      transcript to the best of my ability produced from the

8      electronic sound recording of the proceedings in the above-

9      entitled matter.

10     /S/ MARY D. HENRY
11     CERTIFIED BY THE AMERICAN ASSOCIATION OF

12     ELECTRONIC REPORTERS AND TRANSCRIBERS, CET**337

13     JUDICIAL TRANSCRIBERS OF TEXAS, LLC

14     JTT TRANSCRIPT #58332

15     DATE FILED:    MARCH 14, 2018

16

17

18

19

20

21

22

23

24

25




                         JUDICIAL TRANSCRIBERS OF TEXAS, LLC
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 33 of 118




                     EXHIBIT
                        7
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 34 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 35 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 36 of 118




                     EXHIBIT
                        8
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 37 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 38 of 118




                     EXHIBIT
                        9
                                          Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 39 of 118




                                                                       NO. 2015–29275

                    R. HASSELL HOLDING COMPANY,                               §                          IN THE DISTRICT COURT OF
                    INC., R. HASSELL & COMPANY, INC.,                         §
                    R. HASSELL BUILDERS, INC. AND                             §
                    ROYCE HASSELL                                             §
                                                                              §
                    v.                                                        §                               HARRIS COUNTY, TEXAS
                                                                              §
                    COATS, ROSE, RYMAN & LEE, P.C.,                           §
                    RICHARD L. ROSE, PATRICK GAAS,                            §
                    HEATHER ASSELIN AND                                       §
                    DAVID LYNCH                                               §                            234TH JUDICIAL DISTRICT



                                                            DEFENDANTS’ PRIVILEGE LOG

                                                                        Introduction

      In response to Plaintiffs’ request, Defendants Coats, Rose, Ryman & Lee, P.C., Richard L. Rose, Patrick Gaas, Heather Asselin, and David Lynch

(collectively “Coats│Rose”) submit this privilege log. To the extent necessary, Coats│Rose re-asserts, adopts, and incorporates by reference as if fully set

forth herein its objections and responses to Plaintiffs’ First Request for Production, including but not limited to Coats│Rose’s objections: 1) that Plaintiffs’

First Request for Production seek discovery of information beyond the scope permitted by the Court’s November 9, 2015 order regarding limited discovery;

and 2) that Plaintiffs’ instruction nos. 4, 5, 6, and 8 are overly broad, are unduly burdensome, purport to impose obligations on Coats│Rose greater than

those imposed by the Texas Rules of Civil Procedure, and/or seek discovery of information beyond the scope permitted by the Court’s November 9, 2015 order

regarding limited discovery. Coats│Rose’s identification of privileged documents is therefore limited to documents consistent with the Court’s order.
                                          Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 40 of 118

                                                                                                                                             Page 2 of 13

      Coats│Rose reserves the right to amend and/or supplement this log as necessary and appropriate.

                                            Statement Concerning Non-Waiver Of Privileges/Exemptions

      By responding to Plaintiffs’ request for a privilege log and identifying privileged documents consistent with the Court’s November 9, 2015 order,

Coats│Rose does not intend to waive any claim of privilege, exemption, or confidentiality—including without limitation the attorney-client privilege, the

attorney work product exemption, and/or the confidentiality provisions of Texas Disciplinary Rule of Professional Conduct 1.05.

                                                                      Privilege Log

       Doc Type           Author               Recipient                    Subject/Title                              Date         Privilege Asserted
1.     Email              Doris Shastid        Accounting and Heather       FW: Need a conflict check run ASAP         2012-01-19   Attorney-Client
                                               Asselin                                                                              Attorney Work Product
2.     Email              Tiffany Broussard    Debra Garcia                 FW: Need a conflict check run ASAP         2012-01-19   Attorney-Client
                                                                                                                                    Attorney Work Product
3.     Email              Fae Reece            CR Reception                 FW: New Client Meeting                     2012-01-19   Attorney-Client
4.     Email              CR Reception         Fae N. Reece                 RE: New Client Meeting                     2012-01-19   Attorney-Client
5.     Email              Patrick Gaas         Heather Asselin              RE: New Client Meeting                     2012-01-19   Attorney-Client
6.     Email              Heather Asselin      Patrick Gaas                 RE: New Client Meeting                     2012-01-19   Attorney-Client
7.     Email              Patrick Gaas         Heather Asselin              RE: New Client Meeting                     2012-01-19   Attorney-Client
8.     Email              Heather Asselin      Heather Asselin              RE: New Client Meeting                     2012-01-19   Attorney-Client
9.     Email              Patrick Gaas         Heather Asselin              RE: New Client Meeting                     2012-01-19   Attorney-Client
10.    Email              Heather Asselin      Patrick Gaas                 RE: New Client Meeting                     2012-01-19   Attorney-Client
11.    Email              Patrick Gaas         Heather Asselin -            RE: New Client Meeting                     2012-01-19   Attorney-Client
                                     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 41 of 118

                                                                                                                                     Page 3 of 13


      Doc Type        Author              Recipient                   Subject/Title                            Date         Privilege Asserted
12.   Word document   n/a                 n/a                         Database Search Report                   2012-01-19   Attorney Work Product
13.   Email           Fae Reece           CR Reception                RE: New Client Meeting                   2012-01-20   Attorney-Client
14.   Email           CR Reception        Fae N. Reece                RE: New Client Meeting                   2012-01-20   Attorney-Client
15.   Email           Fae Reece           CR Reception                RE: New Client Meeting                   2012-01-20   Attorney-Client
16.   Email           CR Reception        Fae N. Reece                RE: New Client Meeting                   2012-01-20   Attorney-Client
17.   Email           Fae Reece           Heather Asselin             FW: New Client Meeting                   2012-01-20   Attorney-Client
18.   Email           Tiffany Broussard   Fae Reece                   RE: have you done a conflicts check on   2012-01-20   Attorney-Client
                                                                      these?                                                Attorney Work Product
19.   Email           Patrick Gaas        Heather Asselin             RE: New client.                          2012-01-23   Attorney-Client
20.   Email           Heather Asselin     Dylan Lee                   Phil Hassell - New Client                2012-01-24   Attorney-Client
                                                                                                                            Attorney Work Product
21.   Email           Dylan Lee           Heather Asselin             RE: Phil Hassell - New Client            2012-01-24   Attorney-Client
                                                                                                                            Attorney Work Product
22.   Email           Phil Hassell        Heather Asselin, Mike       Meeting                                  2012-01-27   Attorney-Client
                                          Hassell, Shawn Potts
23.   Email           Heather Asselin     Debra Garcia and Pat        FW: Meeting                              2012-01-31   Attorney-Client
                                          Gaas                                                                              Attorney Work Product
24.   Email           Debra Garcia        Heather Asselin             Fee Engagement Agreement - Hassell       2012-01-31   Attorney-Client
                                                                      Construction                                          Attorney Work Product
25.   Email           Heather Asselin     Debra Garcia                RE: Fee Engagement Agreement -           2012-01-31   Attorney-Client
                                                                      Hassell Construction                                  Attorney Work Product
26.   Email           Heather Asselin     Phil Hassell and Pat Gaas   RE: Meeting                              2012-02-01   Attorney-Client
                                                                                                                            Attorney Work Product
27.   Email           Debra Garcia        Patrick Gaas                RE: Meeting                              2012-02-02   Attorney-Client
                                                                                                                            Attorney Work Product
                                     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 42 of 118

                                                                                                                                 Page 4 of 13


      Doc Type        Author              Recipient                  Subject/Title                          Date         Privilege Asserted
28.   Email           Patrick Gaas        Patrick Gaas               Re: Meeting                            2012-02-02   Attorney-Client
                                                                                                                         Attorney Work Product
29.   Email           Debra Garcia        Pat Gaas and Heather       Fee Engagement Agreement for Hassell   2012-02-03   Attorney-Client
                                          Asselin                    Construction                                        Attorney Work Product
30.   Email           Heather Asselin     Debra Garcia               Hassell                                2012-02-09   Attorney-Client
                                                                                                                         Attorney Work Product
31.   Email           Debra Garcia        Heather Asselin            RE: Hassell                            2012-02-09   Attorney-Client
                                                                                                                         Attorney Work Product
32.   Email           Heather Asselin     Debra Garcia               RE: Hassell                            2012-02-09   Attorney-Client
                                                                                                                         Attorney Work Product
33.   Email           Debra Garcia        Heather Asselin            FW: Fee Engagement Agreement for       2012-02-09   Attorney-Client
                                                                     Hassell Construction                                Attorney Work Product
34.   Email           Heather Asselin     Patrick Gaas               Fee Agreement with Hassell             2012-02-09   Attorney-Client
                                                                                                                         Attorney Work Product
35.   Email           Patrick Gaas        Heather Asselin            RE: Fee Agreement with Hassell         2012-02-09   Attorney-Client
                                                                                                                         Attorney Work Product
36.   Email           Heather Asselin     Fae N. Reece               FW: Fee Agreement with Hassell         2012-02-09   Attorney-Client
                                                                                                                         Attorney Work Product
37.   Email           Heather Asselin     Fae N. Reece               FW: Need standard rates please for     2012-02-09   Attorney-Client
                                                                                                                         Attorney Work Product
38.   Word document   Debra Garcia        Hassell Construction       Agreement for Hourly Fee               2012-02-09   Attorney-Client
                                          Company, Inc.              Representation by Coats, Rose, Yale,                Attorney Work Product
                                                                     Ryman and Lee, P.C. with Mandatory
                                                                     Arbitration (includes all drafts)
39.   Email           Heather Asselin     Fae N. Reece               Hassell_ engagement cover letter.nrl   2012-02-10   Attorney-Client
                                                                                                                         Attorney Work Product
40.   Email           Phil Hassell        Heather Asselin            Re: Follow up                          2012-02-17
41.   Email           Heather Asselin     Pat Gaas                   Engagement Agreement                   2012-02-17   Attorney-Client
                                                                                                                         Attorney Work Product
                                     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 43 of 118

                                                                                                                                   Page 5 of 13


      Doc Type        Author              Recipient                  Subject/Title                           Date         Privilege Asserted
42.   Email           Phil Hassell        Heather Asselin            Re: Follow up                           2012-02-23   Attorney-Client
43.   Email           Heather Asselin     Debra Garcia               FW: Follow up                           2012-02-23   Attorney-Client
44.   Email           Patrick Gaas        Heather Asselin            Hassell                                 2012-02-25   Attorney-Client
45.   Email           Heather Asselin     Heather Asselin            Re: Hassell                             2012-02-25   Attorney-Client
46.   Email           Heather Asselin     Heather Asselin            Fwd: Follow up                          2012-02-25   Attorney-Client
47.   Email           ShoreWare Voice     Doris Shastid              ShoreTel voice message from HASSELL     2012-02-27   Attorney-Client
                      Mail                                           CONSTRU, +12818932572                                Attorney Work Product
48.   Email           Debra Garcia        Accounting                 Open file form - Hassell Construction   2012-03-02   Attorney-Client
                                                                                                                          Attorney Work Product
49.   Email           Tiffany Broussard   Debra Garcia               RE: Open file form - Hassell            2012-03-02   Attorney-Client
                                                                     Construction                                         Attorney Work Product
50.   Email           Debra Garcia        Tiffany Broussard          RE: Open file form - Hassell            2012-03-02   Attorney-Client
                                                                     Construction                                         Attorney Work Product
51.   Email           Tiffany Broussard   Debra Garcia               RE: Open file form - Hassell            2012-03-02   Attorney-Client
                                                                     Construction                                         Attorney Work Product
52.   Email           Debra Garcia        Tiffany Broussard          RE: Open file form - Hassell            2012-03-02   Attorney-Client
                                                                     Construction                                         Attorney Work Product
53.   Email           Tiffany Broussard   Debra Garcia               RE: Open file form - Hassell            2012-03-02   Attorney-Client
                                                                     Construction                                         Attorney Work Product
54.   Email           Tiffany Broussard   Debra Garcia               RE: Open file form - Hassell            2012-03-02   Attorney-Client
                                                                     Construction - Conflicts                             Attorney Work Product
55.   Email           Debra Garcia        Debra Garcia               FW: Open file form - Hassell            2012-03-02   Attorney-Client
                                                                     Construction - Conflicts                             Attorney Work Product
56.   Word document   n/a                 n/a                        Database Search Report                  2012-03-02   Attorney Work Product
57.   Word document   Debra Garcia        n/a                        Open File Information Sheet             2012-03-02   Attorney Work Product
                                Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 44 of 118

                                                                                                                                Page 6 of 13


      Doc Type   Author              Recipient                  Subject/Title                             Date         Privilege Asserted
58.   Email      Phil Hassell        Heather Asselin            Re: Follow Up                             2012-03-12   Attorney-Client
                                                                                                                       Attorney Work Product
59.   Email      Heather Asselin     Pat Gaas                   Fwd: Follow Up                            2012-03-12   Attorney-Client
                                                                                                                       Attorney Work Product
60.   Email      Tiffany Broussard   Debra Garcia               FW: Open file form - Hassell              2012-03-13   Attorney-Client
                                                                Construction - Conflicts                               Attorney Work Product
61.   Email      Debra Garcia        Tiffany Broussard          RE: Open file form - Hassell              2012-03-13   Attorney-Client
                                                                Construction - Conflicts                               Attorney Work Product
62.   Email      Tiffany Broussard   Debra Garcia               FW: Open file form - Hassell              2012-03-30   Attorney-Client
                                                                Construction - Conflicts                               Attorney Work Product
63.   Email      Heather Asselin     Heather Asselin            Notes of conversation with Phil Hassell   2012-04-03   Attorney-Client
                                                                today                                                  Attorney Work Product
64.   Email      Phil Hassell        Heather Asselin            Re: Follow up                             2012-04-15   Attorney-Client
65.   Email      Heather Asselin     Patrick Gaas               FW: Follow up                             2012-04-15   Attorney-Client
66.   Email      Patrick Gaas        Heather Asselin            RE: Follow up                             2012-04-16   Attorney-Client
67.   Email      Tiffany Broussard   Debra Garcia               FW: Open file form - Hassell              2012-04-25   Attorney-Client
                                                                Construction - Conflicts                               Attorney Work Product
68.   Email      Debra Garcia        Tiffany Broussard          RE: Open file form - Hassell              2012-04-25   Attorney-Client
                                                                Construction - Conflicts                               Attorney Work Product
69.   Email      Tiffany Broussard   Debra Garcia               RE: Open file form - Hassell              2012-04-25   Attorney-Client
                                                                Construction - Conflicts                               Attorney Work Product
70.   Email      Heather Asselin     Phil Hassell               RE: Follow up                             2012-05-15   Attorney-Client
71.   Email      Debra Garcia        Tiffany Broussard          RE: Open file form - Hassell              2012-05-30   Attorney-Client
                                                                Construction - Conflicts                               Attorney Work Product
72.   Email      Tiffany Broussard   Debra Garcia               FW: Open file form - Hassell              2012-05-30   Attorney-Client
                                                                Construction - Conflicts                               Attorney Work Product
73.   Email      Phil Hassell        Heather Asselin, Mike      Re: Meeting                               2012-08-01   Attorney-Client
                                     Hassell, and Shawn Potts
                                Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 45 of 118

                                                                                                                             Page 7 of 13


      Doc Type   Author              Recipient                  Subject/Title                          Date         Privilege Asserted
74.   Email      Heather Asselin     Debra Garcia and Pat       FW: Meeting                            2012-08-01   Attorney-Client
                                     Gaas
75.   Email      Heather Asselin     Nancy Hamren               Fwd: Meeting                           2012-08-01   Attorney-Client
76.   Email      Nancy Hamren        Heather Asselin            RE: Meeting                            2012-08-01   Attorney-Client
77.   Email      Phil Hassell        Heather Asselin            Re: Meeting                            2012-08-07   Attorney-Client
78.   Email      Phil Hassell        Heather Asselin            Re: Meeting                            2012-08-16   Attorney-Client
79.   Email      Debra Garcia        Heather Asselin            RE: Meeting                            2012-08-16   Attorney-Client
80.   Email      Debra Garcia        Heather Asselin            Letter to Hassell returning retainer   2012-10-30   Attorney-Client
                                                                check.nrl                                           Attorney Work Product
81.   Email      Heather Asselin     Patrick Gaas               FW: Meeting                            2013-04-01   Attorney-Client
82.   Email      Heather Asselin     Patrick Gaas               FW: Meeting                            2013-04-01   Attorney-Client
83.   Email      Heather Asselin     Patrick Gaas               FW: Meeting                            2013-04-01   Attorney-Client
84.   Email      Heather Asselin     Patrick Gaas               FW: Meeting                            2013-04-01   Attorney-Client
85.   Email      Heather Asselin     Patrick Gaas               FW: Follow up                          2013-04-01   Attorney-Client
86.   Email      Heather Asselin     Patrick Gaas               FW: Notes of conversation with Phil    2013-04-01   Attorney-Client
                                                                Hassell today
87.   Email      Heather Asselin     Patrick Gaas               FW: Follow up                          2013-04-01   Attorney-Client
88.   Email      Heather Asselin     Patrick Gaas               FW: Meeting                            2013-04-01   Attorney-Client
89.   Email      Heather Asselin     Patrick Gaas               FW: Meeting                            2013-04-01   Attorney-Client
90.   Email      Heather Asselin     Patrick Gaas               FW: Follow up                          2013-04-01   Attorney-Client
91.   Email      Heather Asselin     Patrick Gaas               FW: Meeting                            2013-04-01   Attorney-Client
92.   Email      Heather Asselin     Patrick Gaas               FW: Follow up                          2013-04-01   Attorney-Client
                                  Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 46 of 118

                                                                                                                             Page 8 of 13


       Doc Type   Author               Recipient                  Subject/Title                         Date         Privilege Asserted
93.    Email      Robert N. Hancock    Paul Catalano              RE: Gall Construction                 2013-04-17   Attorney-Client
                                                                                                                     Attorney Work Product
94.    Email      Paul Catalano        Robert N. Hancock          RE: Gall Construction                 2013-04-17   Attorney-Client
                                                                                                                     Attorney Work Product
95.    Email      Robert N. Hancock    Paul Catalano and Pat      FW: Gall Construction                 2013-04-17   Attorney-Client
                                       Gaas                                                                          Attorney Work Product
96.    Email      Patrick Gaas         Robert N. Hancock          RE: Gall Construction                 2013-04-18   Attorney-Client
                                                                                                                     Attorney Work Product
97.    Email      Robert N. Hancock    Patrick Gaas               FW: Gall Construction                 2013-05-07   Attorney-Client
                                                                                                                     Attorney Work Product
98.    Email      Robert N. Hancock    Paul Catalano              RE: Gall v. Hassell                   2013-05-08   Attorney-Client
                                                                                                                     Attorney Work Product
99.    Email      Paul Catalano        Robert N. Hancock          RE: Gall v. Hassell                   2013-05-08   Attorney-Client
                                                                                                                     Attorney Work Product
100.   Email      Robert N. Hancock    Paul Catalano              Re: Gall v. Hassell                   2013-05-08   Attorney-Client
                                                                                                                     Attorney Work Product
101.   Email      Paul Catalano        Robert N. Hancock          Gall v. Hassell                       2013-05-08   Attorney-Client
                                                                                                                     Attorney Work Product
102.   Email      Paul Comcast         Paul Catalano                                                    2013-05-08   Attorney-Client
                                                                                                                     Attorney Work Product
103.   Email      Paul Catalano        Debra Garcia and Pat       FW: Gall Construction                 2013-05-08   Attorney-Client
                                       Gaas                                                                          Attorney Work Product
104.   Email      David S. Lynch       Peggy Born                 FW: Hassel                            2013-05-09   Attorney-Client
                                                                                                                     Attorney Work Product
105.   Email      Heather Asselin      David S. Lynch             Hassel                                2013-05-09   Attorney-Client
                                                                                                                     Attorney Work Product
106.   Email      Robert N. Hancock    David S. Lynch             Hassell Case - what is is about       2013-05-10   Attorney-Client
                                                                                                                     Attorney Work Product
107.   Email      Robert N. Hancock    David S. Lynch             FW:                                   2013-05-10   Attorney-Client
                                                                                                                     Attorney Work Product
                                       Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 47 of 118

                                                                                                                                  Page 9 of 13


       Doc Type        Author               Recipient                  Subject/Title                         Date         Privilege Asserted
108.   Email           David S. Lynch       Peggy Born                 [Hassell issue]                       2013-05-15   Attorney Work Product
109.   Word document   David S. Lynch       Richard L. Rose            Memorandum (includes all drafts)      2013-05-17   Attorney Work Product
110.   Email           David S. Lynch       Peggy Born                 RE: Hassell Conflict letter           2013-05-20   Attorney-Client
                                                                                                                          Attorney Work Product
111.   Email           Peggy Born           David S. Lynch             Hassell Conflict letter               2013-05-20   Attorney-Client
                                                                                                                          Attorney Work Product
112.   Email           Peggy Born           David S. Lynch, Patrick    Hassell Builders                      2013-05-21   Attorney-Client
                                            Gaas, Heather Asselin,                                                        Attorney Work Product
                                            and Robert N. Hancock
113.   Email           David S. Lynch       Peggy Born                 Hassell Letter                        2013-05-21   Attorney-Client
                                                                                                                          Attorney Work Product
114.   Email           Jason R. Folkman     Heather Asselin            RE: Hassell                           2013-05-21   Attorney-Client
                                                                                                                          Attorney Work Product
115.   Email           Heather Asselin      David S. Lynch and Jason   Hassell                               2013-05-21   Attorney-Client
                                            R. Folkman                                                                    Attorney Work Product
116.   Email           David S. Lynch       Paul Catalano              RE: Gall v. Hassell                   2013-05-21   Attorney-Client
                                                                                                                          Attorney Work Product
117.   Email           Robert N. Hancock    Paul Catalano              RE: Gall v. Hassell                   2013-05-21   Attorney-Client
                                                                                                                          Attorney Work Product
118.   Email           Paul Catalano        Robert N. Hancock          FW: Gall v. Hassell                   2013-05-21   Attorney-Client
                                                                                                                          Attorney Work Product
119.   Email           Paul Catalano        David S. Lynch             FW: Gall v. Hassell                   2013-05-21   Attorney-Client
                                                                                                                          Attorney Work Product
120.   Email           Patrick Gaas         Debra Garcia, Heather      RE: Gall v. Hassell                   2013-05-21   Attorney-Client
                                            Asselin, and David Lynch                                                      Attorney Work Product
121.   Email           Paul Catalano        Debra Garcia, Pat Gaas,    Gall v. Hassell                       2013-05-21   Attorney-Client
                                            and Heather Asselin                                                           Attorney Work Product
                                    Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 48 of 118

                                                                                                                                     Page 10 of 13


       Doc Type   Author                 Recipient                  Subject/Title                                Date         Privilege Asserted
122.   Email      Robert N. Hancock      Paul Catalano              RE: Gall v. Hassell; Letter to Hassell       2013-05-21   Attorney-Client
                                                                    counsel re not withdrawing from                           Attorney Work Product
                                                                    representation
123.   Email      Paul Catalano          Robert N. Hancock          Gall v. Hassell; Letter to Hassell counsel   2013-05-21   Attorney-Client
                                                                    re not withdrawing from representation                    Attorney Work Product
124.   Email      Jason R. Folkman       David S. Lynch and         RE: Hassell                                  2013-05-22   Attorney-Client
                                         Heather Asselin                                                                      Attorney Work Product
125.   Email      Robert N. Hancock      Paul Catalano              RE: Gall v. Hassell                          2013-05-31   Attorney-Client
                                                                                                                              Attorney Work Product
126.   Email      Paul Catalano          Robert N. Hancock          Gall v. Hassell                              2013-05-31   Attorney-Client
                                                                                                                              Attorney Work Product
127.   Email      Heather Asselin        David S. Lynch and Pat     Fwd: Royce Hassell and R. Hassell Co.'s      2013-08-21   Attorney-Client
                                         Gaas
128.   Email      Phillip Hassell        Heather Asselin            Royce Hassell and R. Hassell Co.'s           2013-08-21   Attorney-Client
129.   Email      Heather Asselin        David S. Lynch and Phil    RE: Royce Hassell and R. Hassell Co.'s       2013-08-22   Attorney-Client
                                         Hassell
130.   Email      Patrick Gaas           David S. Lynch and         RE: Royce Hassell and R. Hassell Co.'s       2013-08-22   Attorney-Client
                                         Heather Asselin
131.   Email      David S. Lynch         Heather Asselin and Pat    RE: Royce Hassell and R. Hassell Co.'s       2013-08-26   Attorney-Client
                                         Gaas                                                                                 Attorney Work Product
132.   Email      Heather Asselin        David S. Lynch and Pat     FW: Royce Hassell and R. Hassell Co.'s       2013-08-26   Attorney-Client
                                         Gaas                                                                                 Attorney Work Product
133.   Email      Patrick Gaas           Peggy Born                 RE: 5.21.13 letter to Mr. Piazza re          2013-08-27   Attorney-Client
                                                                    Hassell Builders, LLC                                     Attorney Work Product
134.   Email      Peggy Born             Patrick Gaas               5.21.13 letter to Mr. Piazza re Hassell      2013-08-27   Attorney-Client
                                                                    Builders, LLC                                             Attorney Work Product
135.   Email      Patrick Gaas           Heather Asselin and Phil   Royce Hassel and R. Hassell Co.'s            2013-08-28   Attorney-Client
                                         Hassell
136.   Email      Heather Asselin        Patrick Gaas               FW: Royce Hassell and R. Hassell Co.'s       2013-08-28   Attorney-Client
                                         Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 49 of 118

                                                                                                                                           Page 11 of 13


       Doc Type        Author                 Recipient                   Subject/Title                                Date         Privilege Asserted
137.   Email           Patrick Gaas           David S. Lynch and          FW: Royce Hassel and R. Hassell Co.'s        2013-08-29   Attorney-Client
                                              Heather Asselin
138.   Email           Phil Hassell           Patrick Gaas                Re: Royce Hassel and R. Hassell Co.'s        2013-08-29   Attorney-Client
139.   Email           Patrick Gaas           Heather Asselin             FW: Royce Hassel and R. Hassell Co.'s        2013-08-29   Attorney-Client
140.   Email           Phil Hassell           Patrick Gaas                Re: Royce Hassel and R. Hassell Co.'s        2013-08-29   Attorney-Client
141.   Email           Patrick Gaas           Heather Asselin and Phil    Re: Royce Hassel and R. Hassell Co.'s        2013-08-29   Attorney-Client
                                              Hassell
142.   Email           Patrick Gaas           David S. Lynch              Fwd: Royce Hassel and R. Hassell Co.'s       2013-08-29   Attorney-Client
                                                                                                                                    Attorney Work Product
143.   Email           Phil Hassell           Patrick Gaas                Re: Royce Hassel and R. Hassell Co.'s        2013-08-29   Attorney-Client
144.   Email           Phillip Hassell        Patrick Gaas                FW: Pascal Piazza                            2013-08-30   Attorney-Client
145.   Email           Phillip Hassell        Patrick Gaas                meeting                                      2013-08-31   Attorney-Client
                                                                                                                                    Attorney Work Product
146.   Email           Patrick Gaas           Phil Hassell                RE: meeting                                  2013-09-02   Attorney-Client
                                                                                                                                    Attorney Work Product
147.   Word document                                                      Representations of Hassell Construction      2013-09-03   Attorney-Client
                                                                          Co., Inc. Preliminary to Engagement of
                                                                          Coats, Rose, Yale, Ryman and Lee, P.C.
                                                                          (includes all drafts)
148.   Email           Debra Garcia           Patrick Gaas                Letters to S. Hassell and Piazza             2013-09-19   Attorney Work Product
149.   Email           Patrick Gaas           Debra Garcia                Letters - both fax and regular mail          2013-09-19   Attorney Work Product
150.   Email           Debra Garcia           Phil Hassell and Pat Gaas   Letter to Silvia Hassell, Letter to Pascal   2013-09-20   Attorney-Client
                                                                          Piazza
151.   Email           Patrick Gaas           Debra Garcia                RE: Letters to S. Hassell and Piazza         2013-09-20   Attorney Work Product
152.   Email           Patrick Gaas           Phil Hassell                RE: Royce                                    2013-09-20   Attorney-Client
                                         Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 50 of 118

                                                                                                                                      Page 12 of 13


       Doc Type        Author                 Recipient                  Subject/Title                            Date         Privilege Asserted
153.   Email           Debra Garcia           Patrick Gaas               RE: Letters to S. Hassell and Piazza     2013-09-20   Attorney Work Product
154.   Email           Patrick Gaas           Debra Garcia               RE: Letters to S. Hassell and Piazza     2013-09-20   Attorney Work Product
155.   Email           Phil Hassell           Patrick Gaas               Re: Royce                                2013-09-20   Attorney-Client
156.   Email           Patrick Gaas           Phillip Hassell            RE: Royce                                2013-09-20   Attorney-Client
157.   Email           Phillip Hassell        Patrick Gaas               Royce                                    2013-09-20   Attorney-Client
158.   Email           Patrick Gaas           Heather Asselin            RE: Hassell – Call on Monday             2014-07-10   Attorney Work Product
159.   Email           Heather Asselin        Patrick Gaas               RE: Hassell – Call on Monday             2014-07-10   Attorney Work Product
160.   Email           Patrick Gaas           Heather Asselin            RE: Hassell – Call on Monday             2014-07-10   Attorney Work Product
161.   Email           Heather Assellin       Patrick Gaas               Hassell                                  2014-07-14   Attorney Work Product
162.   Email           Heather Asselin        Heather Asselin            Hassell – Letter to Silvia Hassell Re:   2014-07-16   Attorney Work Product
                                                                         July 16 Springwoods Letter.doc
163.   Email           Heather Asselin        Heather Asselin            Hassell – Research to respond to         2014-07-16   Attorney Work Product
                                                                         Springwoods letter
164.   Word document   David S. Lynch         Silvia Hassell             Draft letter re: Hassell litigation      2014-07-16   Attorney-Client
                                                                         (includes all drafts)                                 Attorney Work Product
165.   Email           Heather Asselin        Phil Hassell and Patrick   FW: July 16 Correspondence               2014-07-17   Attorney-Client
                                              Gaas
166.   Email           Heather Asselin        David S. Lynch, Patrick    Hassell – Letter to Silvia Hassell Re    2014-07-17   Attorney-Client
                                              Gaas, and Rick Rose        July 16 Springwoods Letter                            Attorney Work Product
167.   Email           Patrick Gaas           Debra Garcia               FW: Pascal Piazza                        2014-07-17   Attorney-Client
                                                                                                                               Attorney Work Product
168.   Email           Patrick Gaas           Heather Asselin            FW: Pascal Piazza                        2014-07-17   Attorney-Client
                                                                                                                               Attorney Work Product
169.   Email           Debra Garcia           Heather Asselin            Representations Preliminary to           2014-07-17   Attorney-Client
                                                                         Engagement of Hassell Construction                    Attorney Work Product
                                 Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 51 of 118

                                                                                                                              Page 13 of 13


       Doc Type   Author              Recipient                  Subject/Title                            Date         Privilege Asserted
170.   Email      Heather Asselin     David Lynch                FW: July 21, 2014, Springwoods           2014-07-17   Attorney-Client
                                                                 Mediation                                             Attorney Work Product
171.   Email      Heather Asselin     David S. Lynch, Patrick    Hassell – Letter to Silvia Hassell Re:   2014-07-17   Attorney-Client
                                      Gaas, and Rick Rose        July 16 Springwoods Letter.doc                        Attorney Work Product
172.   Email      Patrick Gaas        Heather Asselin            Hassell – Letter to Silvia Hassell Re:   2014-07-17   Attorney-Client
                                                                 July 16 Springwoods Letter                            Attorney Work Product
173.   Email      Heather Asselin     Patrick Gaas               Hassell – Letter to Silvia Hassell Re:   2014-07-17   Attorney-Client
                                                                 July 16 Springwoods Letter.doc                        Attorney Work Product
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 52 of 118




                     EXHIBIT
                       10
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 53 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 54 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 55 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 56 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 57 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 58 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 59 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 60 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 61 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 62 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 63 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 64 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 65 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 66 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 67 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 68 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 69 of 118




                     EXHIBIT
                       11
           Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 70 of 118
From:                      Jessica Holoubek

Sent time:                 02/21/2013 03:04:12 PM

To:                        Rick Rose

Subject:                   RE: Hassell -



I agree, and I am cautiously optimistic about our new representation. He is certainly active and moving
fast to get up to speed right now.

I think my autocorrect changed your name to "Right" instead of Rick, is that telling of something?
Jessica
Jessica Biddle Holoubek
713-860-6491
jholoubek@abhr.com


bph Please consider whether It is necessary to print this e-mail.


From: Rick Rose [mailto:rrose@coatsrose.com]
Sent: Thursday, February 21, 2013 3:00 PM
To: Jessica Holoubek
Subject: RE: Hassell -




Every now and then I recall something from many years ago. Maybe it will help. I think
                                           I cart imagine what the expenses have and
 Will be before this is over.


From: Jessica Holoubek
Sent: Thursday, February [1, tins z:bb PM
To: Rick Rose
Subject: FW: Hassell -

Right,
                 See below.
Jessica
Jessica Biddle Holoubek
713-860-6491
jholoubek@abhr.com


6-043 Please consider whether it is necessary to print this e-mail.


From: john engvall yahoo
Sent: Thursday, February 21, 2013 2:51 PM
To: Dwayne Mason; Lynne Humphries; Jessica Holoubek
Cc: Kim Buettner E&L; Ashley Kempenski **firm email** E&L
Subject: Fwd: Hassell -

See below;




JE

John Engvall Jr.
Engvall & Lopez, L.L.P.
1900 St. James Place, Suite 210
Houston, Texas 77056
Tel: 713-787-6700
Cell: 713-725-2571
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 71 of 118




                     EXHIBIT
                       12
           Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 72 of 118
From:                                      Susan Hostetler

Sent time:                                 07/03/2012 11:41:49 AM

To:                                        Rick Rose

Subject:                                   Your message to Lynne



They were not even close to a settlement.

Susan Hostetler
Legal Assistant
Allen Boone Humphries Robinson LLP
3200 Southwest Freeway, Suite 2600
Houston, Texas 77027
(713) 860-6432 (office)
(713) 860-6632 (fax)

             CONFIDENTIALITY NOTICE

The information in this email may be confidential and/or privileged. This email is intended to be reviewed by only the indivi dual or organization named above If you
are not the intended recipient or an authorized representative of the intended recipient, you are hereby notified that any re view, dissemination or copying of this
email and its attachment, it any, or the information contained herein is prohibited. If you received this email in error please immediately notify the sender by return
email and delete this email from your system.

               .CIRCULAR 230 NOTICE

The rules imposed by IRS Circular 230 require Allen Boone Humphries Robinson LLP to inform you that, unless expressly slated above or in an attachment hereto, this
communication including any attachments, is not intended or written to be used, and it cannot be used, by you or any person or entity for the purpose of avoiding any penalties
that may or could be imposed under the United States Internal Revenue Code, nor for the promoting, marketing or recommending to another party any transaction or tax-
related matter(s).
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 73 of 118




                     EXHIBIT
                       13
     Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 74 of 118


From:             Phillip Hassell
To:               Sawyer, Gene; Rosalyn Hassell; Beth Gary
Cc:               Patrick Gaas
Subject:          Contact Information
Date:             Friday, September 20, 2013 4:39:41 PM




To All:

Listed below you will find the Corporate counsel contact information for Hassell Construction Company,
Inc.:

Mr. Patrick Gaas
Coats, Rose, Yale, Ryman & Lee, P.C.
3 Greenway Plaza, Suite 2000
Houston, Texas 77046

Any legal matters relating to R. Hassell, Royce Hassell or Silvia Hassell may be directed to Patrick Gaas.
Please cc us on any communications you may have.

Please feel free to contact me at any time concerning any and all matters.

Regards,
Phillip Hassell
Hassell Construction Co., Inc.
16111 Hollister Rd.
Houston, TX 77066
281-893-2570




                                                                                      HE>AMOT ....15
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 75 of 118




                     EXHIBIT
                       14




                                                  Petitioner's Exhibit "35", Page 1 of 3
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 76 of 118




                                                  Petitioner's Exhibit "35", Page 2 of 3
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 77 of 118




                                                              e``f=bñK=PN
                                                  Petitioner's Exhibit "35", Page 3 of 3
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 78 of 118




                     EXHIBIT
                       15
      Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 79 of 118



From: Phil Hassell <jphassell@hassellconstruction.com>
Date: Thu, Jul 11, 2013 at 1:06 PM
Subject: Fwd: Hassell FW: Deficient Concrete Backup
To: Royce Hassell <conrcrete@gmail.com>


FYI

Phil Hassell
Hassell Construction
12211 Duncan Road
Houston, Texas 77066
Phone 281-893-2570
Fax 281-580-9170

Begin forwarded message:

From: "Hassell, Rosalyn" <Rosalyn.Hassell@chsinc.com>
Date: July 11, 2013 12:38:34 PM CDT
To: Phil Hassell <jphassell@hassellconstruction.com>
Subject: Fwd: Hassell FW: Deficient Concrete Backup



Rosalyn Hassell
CHS Surety

Begin forwarded message:

From: "Sawyer, Gene" <Gene.Sawyer@LibertyMutual.com>
Date: July 11, 2013, 11:53:16 AM CDT
To: "Hassell, Rosalyn <Rosalyn.Hassell@impactrisksolutions.com>
(Rosalyn.Hassell@impactrisksolutions.com)" <Rosalyn.Hassell@impactrisksolutions.com>
Subject: Hassell FW: Deficient Concrete Backup

Rosalyn –

I received a call earlier this week from Jessica, attorney for the District, about this matter. She
got my letter and wanted to make me aware the District intends on proceeding with the work
and using the withheld contract funds to pay for the costs. They do not intend on pursuing the
performance bond on that work.

As to the bioswales (as she described it), the District intends on demanding Hassell/Liberty to
repair the alleged defects and, if not, then look to us for reimbursement of those related costs.


Gene Sawyer
Liberty Mutual Surety
Surety Claims Dept
ph 972.808.4641
         Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 80 of 118




From: Hassell, Rosalyn [mailto:Rosalyn.Hassell@chsinc.com]
Sent: Wednesday, June 26, 2013 8:53 AM
To: Sawyer, Gene
Subject: Hassell FW: Deficient Concrete Backup

Gene,

Attached and below you will find correspondence regarding the concrete at Springwoods. Please review
and let me know your thoughts. Thanks Gene!

Rosalyn D. Hassell
Rosalyn D. Hassell
Account Executive, Ag States Group
CHS Surety Division



______________________________________________________________________
This outbound email has been scanned for all viruses by the MessageLabs Skyscan service.
For more information please visit http://www.symanteccloud.com
______________________________________________________________________



25025 N I-45 Freeway, Suite 525 | The Woodlands, TX 77380
P 832-482-4732 | F 414-231-4604 | C 281-898-0013
rosalyn.hassell@chsinc.com | Visit us at chsinc.com

We do not guarantee receipt of incoming e-mail messages, be advised that coverage is not considered bound, changed or cancelled by using e-
mail unless you receive subsequent written confirmation of your request or speak directly with one of our licensed representatives.

CONFIDENTIAL NOTICE: This electronic transmission and any documents or other writings sent with it are confidential information which is
intended only for the named recipient and which may be legally privileged. If you receive this communication by error, please immediately notify
the sender by telephone at 832-482-4732 for instructions on its destruction or return. Any disclosure, copying, distribution, or the taking of any
action concerning the contents of this communication or any attachment(s) by anyone other than the named recipient is strictly prohibited.


From: Phil Hassell [mailto:jphassell@hassellconstruction.com]
Sent: Wednesday, June 26, 2013 6:24 AM
To: Hassell, Rosalyn
Subject: Fwd: Deficient Concrete Backup

FYI, we need to see if surety agrees with us that we have and are willing to respond to the situation, if so
then we would encourage a written response from them disagreeing with ABHR (District's attorney) claim.
Phil Hassell
Hassell Construction
12211 Duncan Road
Houston, Texas 77066
Phone 281-893-2570
Fax 281-580-9170

Begin forwarded message:
From: Royce Hassell <conrcrete@gmail.com>
Date: June 25, 2013 4:08:45 PM CDT
To: Phillip Hassell <jphassell@hassellconstruction.com>
Subject: Deficient Concrete Backup
Attached are the emails and letters that document this topic for the surety.
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 81 of 118




                     EXHIBIT
                       16
       Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 82 of 118



From: Patrick Gaas [mailto:pgaas@coatsrose.com]
Sent: Monday, November 18, 2013 11:35 AM
To: bob@kruckemeyerlaw.com
Subject: Hassell


Bob-

Got your phone message. I’m covered up at the moment, but wanted to reply asap.

Let’s meet here tomorrow at 1:30 pm. I’ll set it up with my client. And “yes”, I’ll be advising Hassell at the
meeting, the answer of Tyler & Das notwithstanding.

-Pat



This e-mail and/or attachment is for the sole use of the intended recipient(s) and may contain
confidential and/or legally privileged information. Any unauthorized review, use, disclosure or
distribution is prohibited. If you are not the intended recipient, please contact the sender by reply
e-mail and destroy all copies of the original message.
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 83 of 118




                     EXHIBIT
                       17
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 84 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 85 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 86 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 87 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 88 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 89 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 90 of 118




                     EXHIBIT
                       18
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 91 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 92 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 93 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 94 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 95 of 118




                     EXHIBIT
                       19
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 96 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 97 of 118




                     EXHIBIT
                       20
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 98 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 99 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 100 of 118




                      EXHIBIT
                        21
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 101 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 102 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 103 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 104 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 105 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 106 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 107 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 108 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 109 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 110 of 118




                      EXHIBIT
                        22
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 111 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 112 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 113 of 118




                      EXHIBIT
                        23
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 114 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 115 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 116 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 117 of 118
Case 19-03452 Document 1-9 Filed in TXSB on 05/03/19 Page 118 of 118
